DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Supplemental Non-Final rejection
This Non-Final rejection is being sent out as a Supplemental Non-Final rejection to replace the Non-Final rejection mailed on 2/23/2022. The Non-Final  action mailed on 2/23/2022 is hereby vacated.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of clearance sheets of claim 34 and the micro holes of claim 52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, it is unclear if the movable member of line 16 is the same as the movable member of line 5, or if it is a different movable member.
Claim 36 recites the limitation "the level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the guide passage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 35, 37-49, 52 and 53 are being rejected due to dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best as understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kappel et al. (6,062,533).
Regarding claim 34, Kappel et al. shows a fluid micro-injection device, comprising: an execution system (5, 12, 19), including:  5a base body (1) defining an executor mounting cavity (where 5 is located) therein, and the base body being provided with a positioning hole (4) that communicates with the executor mounting cavity; a movable member (11, 7) movably disposed in the positioning hole; an executor (12) movably disposed in the executor mounting cavity, the executor being connected with the movable member to control movement of the movable member (fig 1);  10an adjusting member (19) disposed in the executor mounting cavity and connected with the executor to adjust operating position of the executor; and a plurality of clearance sheets (101) disposed between an inner wall surface of the executor mounting cavity and the 
Regarding claim 30,  the nozzle defines an 30injection passage (outlet of 27) that penetrates along an up-down direction of the injection passage, and an upper end of the injection passage is formed with a tapered (inlet to 27) surface fitting with a lower end surface of the movable member (fig 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Regarding claim 34 Wu shows a fluid micro-injection device, comprising: an execution system (5, 9, 11, 10), including:  5a base body (2) defining an executor mounting cavity (where 5 is located) therein, and the base body being provided with a positioning hole (for element 4) that communicates with the executor mounting cavity; a movable member (4) movably disposed in the positioning hole; an executor (5) movably disposed in the executor mounting cavity, the executor being connected with the movable member to control movement of the movable member (fig 1);  10an adjusting member (11) disposed in the executor mounting cavity and connected with the executor to adjust operating position of the executor; 15a flow channel assembly (3) connected with the execution system,
But fails to show a plurality of clearance sheets disposed between an inner wall surface of the executor mounting cavity and the adjusting member to adjust a pre-tightening force of the executor
However, Kappel et al. shows a piezoelectric actuator that includes a plurality of clearance sheets (101) disposed between an inner wall surface of the executor mounting cavity (1) and the actuator element (12) to adjust a pre-tightening force of the executor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the clearance sheets of Kappel et al. between the adjusting member of the actuator element and the inner wall surface of the 
The above combination still fails to teach  that the flow channel assembly includes: a fluid seat  being defined with a fluid chamber  and a flow channel  in communication with the fluid chamber, the base body being disposed on the fluid seat ; a nozzle  disposed on the fluid seat and in communication with the fluid chamber;  20a movable member  movably passing through the fluid chamber to open and close the nozzle; and a fluid supply joint communicating with the flow channel to provide fluid to the nozzle through the flow channel and the fluid chamber.
However, Vermes Microdispensing teaches a similar injection device that includes a flow channel assembly. The flow channel includes: a fluid seat (18) being defined with a fluid chamber (upstream of 18) and a flow channel  in communication with the fluid chamber (inherent), the base body being disposed on the fluid seat (fig 1); a nozzle (17)  disposed on the fluid seat and in communication with the fluid chamber (fig 1);  20a movable member (7, 15)  movably passing through the fluid chamber to open and close the nozzle; and a fluid supply joint (19) communicating with the flow channel to provide fluid to the nozzle through the flow channel and the fluid chamber.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the flow channel assembly of Wu with the flow channel assembly of Vermes Microdispensing in order to have the flow channel assembly be made of individual parts so that a single element is more easily replicable.

Regarding claim 3610363, the swing pin shaft is formed in a column shape, and the base body is provided with a positioning groove adapted to mount the swing pin shaft (fig 1 Wu), a lower surface at the second end of the lever is provided with a fitting concave surface that fits with the swing pin shaft, and the swing pin shaft is disposed between the positioning groove and the fitting concave surface (fig 1 Wu).
Regarding claim 37,  the adjusting member is provided at an upper end of the actuator (fig 1 Wu), an upper actuator top block (9, Wu) is disposed between the 
Regarding claim 38,  a lower surface of the adjusting member is formed as an upwardly concave curved surface, an upper surface of the upper actuator top block is formed as an upwardly projecting curved surface (fig 1 Wu), and a radius of - 36 -the upper surface of the upper actuator top block is smaller than that of the lower surface of the adjustment element (fig 1 Wu) wherein  an upper surface of the 5second end of the lever is provided with a first protrusion (fig 1 Wu), a cross section of which is formed into an arcuate shape (fig 1 Wu), and a lower surface of the lower actuator top block is provided with a notch (fig 1 Wu), a cross section of which is formed in an arcuate shape, and a radius of the first projection is smaller than a radius of the notch (fig 1 Wu).  
Regarding claim 40, 15 further comprising: a guiding seat (see marked up figure below) disposed in the positioning hole, wherein the guiding seat is provided with a guiding hole penetrating through in an axial direction thereof (fig 1, Vermes Microdispensing), and the movable member is movably disposed on the guiding seat along the axial direction of the guiding hole, wherein the movable member comprises: a cylindrical shaft (7, Vermes Microdispensing) movably disposed in the guiding hole along an axial direction thereof, and a lower end of the cylindrical shaft being formed as a ball head (14, Vermes Microdispensing); and  25an upper end part disposed at an upper end of the cylindrical shaft, the upper end part having a size larger than a radius of the 
Regarding claim 44, the flow channel assembly (of Vermes Microdispensing) further comprise: an adapter (38) being defining with a flow guiding passage (FIG 1), and the adapter is connected to the fluid seat and the flow guiding passage is communicated 30with the flow channel, and the fluid supply joint is disposed on the adapter and is communicated with the flow guiding passage (FIG 1).  
Regarding claim 45, the above combination fails to disclose that  the adapter and the fluid seat are connected by a screw.
 However, the examiner takes official notice that screws are well known in the art and are often used to connect two separate elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a screw to connect the adapter and the fluid seat in order to make them easily removable
Regarding claim 48,  the flow channel extends slantedly (fig 1)with respect to a horizontal direction, the flow guiding passage extends in a vertical direction, a lower end of the flow channel communicates with the fluid chamber, and an upper end of the flow channel communicates with a lower end of the flow guiding 25passage (fig 1).  


    PNG
    media_image1.png
    600
    638
    media_image1.png
    Greyscale


Claim 39  is/are rejected, as best as understood,  under 35 U.S.C. 103 as being unpatentable over Wu (CN202070458) as modified by of Kappel et al. (6,062,533) and Vermes Microdispensing (DE 202014103488 U1) above, further in view of Liu (CN204312818)
Regarding claim 39, Wu as modified above shows all aspects of the applicant’s invention as in claim 2, but fails to show  a lower surface of the first end of the lever is 
Liu shows a similar device that includes a lever (10), the a lower surface of the first end of the lever is provided with a second protrusion (where 10 meets 7), a cross section of which is formed in an arcuate shape and the second protrusion abuts against an upper end surface of the movable member (fig 1, where 10 meets 7).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field replace the connecter between the lever and the movable member of Wu with to connection of Liu, in order to make the connection between the lever and the movable member move smoothly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/16/2022